La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 28 de junio de 1988, la Sra. Ana N. Jaume Andújar (en adelante señora Jaume) en representación de su hija A.A. J., presentó una demanda jurada de filiación contra el Sr. Guillermo Rivera Báez (en adelante señor Rivera). Alegó que sostuvo relaciones sexuales con el señor Rivera durante los días 4 al 6 de julio de 1987 mientras éste se encontraba de vacaciones en Puerto Rico y que, posterior-mente, durante ese mismo mes, ella se trasladó al estado de Nueva York, donde pasó unas vacaciones con el deman-dado y nuevamente sostuvieron relaciones íntimas. Alegó la señora Jaume que producto de dichas relaciones quedó embarazada de A.A.J.(1) Conforme a estas alegaciones, la demandante solicitó al tribunal que declarase a la menor *567hija del señor Rivera y le concediese una pensión alimen-taria por la cantidad de cien dólares mensuales.
La señora Jaume le informó, además, al tribunal que el demandado se encontraba fuera de Puerto Rico, pues era residente del estado de Nueva York. Por esta razón, con-juntamente con la demanda, la señora Jaume solicitó del tribunal una orden para emplazar al señor Rivera me-diante edicto. Indicó que la dirección del demandado era el P.O. Box 21163, Woodheaven, N.Y. 11421. El tribunal de instancia autorizó el emplazamiento mediante edicto, de acuerdo con el trámite que establece la Regla 4.5 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III.
Copia de la demanda, de la orden para emplazar me-diante edicto y del emplazamiento le fueron enviadas al señor Rivera a la dirección provista por la demandante, mediante correo certificado con acuse de recibo, el 17 de octubre de 1988. No obstante, el sobre con los referidos documentos fue devuelto por el servicio de correos el 6 de diciembre de 1988. En él se indicó que la correspondencia no había sido reclamada (unclaimed) por el destinatario.
Así las cosas, el foro de instancia celebró vista y dictó sentencia en rebeldía contra el demandado el 14 de mayo de 1989. El tribunal estimó probados los hechos alegados en la demanda de filiación. Igualmente, estimó probadas las alegaciones de que la señora Jaume no utilizó métodos anticonceptivos, pues el demandado le había dicho que él no podía procrear, y que luego de quedar embarazada la señora Jaume le notificó al demandado de su estado. Este le dijo inicialmente que la ayudaría, pero más adelante le indicó que no asumiría ninguna responsabilidad por la criatura.(2) A la luz de estos hechos, el tribunal declaró a la *568menor hija del señor Rivera y ordenó su inscripción como tal en el Registro Demográfico. También le impuso una pensión alimentaria de cien dólares mensuales.
Aproximadamente ocho años más tarde, el 14 de agosto de 1997, el señor Rivera presentó ante el tribunal de ins-tancia una demanda sobre impugnación de paternidad. Alegó que vivía en el 175-39 Dalny Road Jamaica Estates, Nueva York, N.Y. 11432; que desconocía del nacimiento de la menor A.A.J. hasta el 19 de marzo de 1997, cuando re-cibió una comunicación del Tribunal de Familia del estado de Nueva York en la cual se le informó del registro de la sentencia del tribunal de instancia de Puerto Rico, que de-cretó el estado filiatorio de la menor, y que, en su mejor recuerdo, nunca recibió notificación de dicho procedimiento en su contra.
El señor Rivera adujo, además, que conoció a la señora Jaume en 1987 por medio de su hermano Samuel Rivera, con quien ésta sostenía una relación sentimental en aquel entonces. Como fundamento adicional a su solicitud, indicó que formó parte de las fuerzas armadas norteamericanas durante la guerra de Vietnam, donde estuvo expuesto al llamado “agente naranja”, y como consecuencia de esto ha-bía quedado estéril, condición que prevalecía a la fecha cuando alegadamente A.A.J. había sido concebida. Por úl-timo, sostuvo que estaba “dispuesto a someterse a cuantas pruebas científicas sea menester para establecer que no es el padre de la menor [A.A.J.]”.
La señora Jaume contestó la demanda negando todas las alegaciones por desconocimiento. Alegó como defensas que el señor Rivera conocía de la paternidad imputada desde 1989 y nada hizo al respecto, y que la sentencia dic-tada en su contra ya era final y firme.
Se señaló una vista sobre el estado de los procedimien-tos, la cual fue suspendida a petición de las partes por no haber concluido éstas el descubrimiento de prueba. Poste-riormente, el tribunal de instancia emitió, a solicitud de *569las partes, una orden para que el servicio de correos certi-ficase a quién le correspondía la dirección a la cual fue dirigida la notificación del emplazamiento y la demanda original de filiación, y otra orden dirigida al Departamento de Veteranos, Oficina de Regional de Nueva York, para ob-tener copia de los expedientes médicos del señor Rivera, con miras a aclarar su alegación de ser estéril.
Así las cosas, el 7 de abril de 2000 la señora Jaume presentó una “moción informativa” juramentada, en la cual solicitó la desestimación de la acción presentada por el se-ñor Rivera. Fundamentó su solicitud en que el emplaza-miento en el caso de filiación se hizo conforme al trámite establecido en la Regla 4.5 de Procedimiento Civil, supra, y se notificó a la última dirección conocida del demandado, el P.O. Box 21163, Woodheaven, N.Y. 11421. Sostuvo que co-nocía personalmente dicha dirección, ya que era la utili-zada por la hermana del demandado para enviarle corres-pondencia, y que ésta había mantenido al señor Rivera enterado de la situación y del nacimiento de la niña. Alegó la señora Jaume que por haber estado enterado el aquí peticionario del nacimiento de la menor, y haber sido em-plazado y notificado conforme a derecho, comenzaron a transcurrir los términos de caducidad de tres y seis meses dispuestos en el Art. 117 del Código Civil, 31 L.P.R.A. see. 465, para presentar una demanda de impugnación de pa-ternidad, por lo que solicitó la desestimación de la de-manda presentada por el señor Rivera.
El señor Rivera se opuso a esta moción de desestima-ción, señalando que el emplazamiento fue defectuoso, pues se notificó a una dirección postal que no le constaba de propio conocimiento a la demandante. Adujo, además, que según la referida Regla 4.5, la notificación del emplaza-miento mediante edictos debe ser enviada a una dirección residencial y no a una postal. Indicó también que, como cuestión de hecho, la copia del emplazamiento y de la de-manda enviada a la dirección que la señora Jaume le pro-*570veyó al tribunal de instancia, le fue devuelta por el servicio postal sin haber sido reclamada, por lo tanto el tribunal local nunca adquirió jurisdicción sobre su persona. Por úl-timo, señaló que “ni durante el año 1988, ni antes del 19 de marzo de 1997 el aquí demandante recibió notificación al-guna de hija ni del procedimiento de filiación seguido en Puerto Rico”.
El tribunal de instancia acogió la moción presentada por la señora Jaume como una solicitud de sentencia su-maria y procedió a desestimar sumariamente la acción pre-sentada por el señor Rivera. El tribunal determinó que el señor Rivera fue emplazado conforme a derecho y que, por lo tanto, la acción de impugnación de paternidad había caducado.
Inconforme, el señor Rivera solicitó una revisión ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Dicho foro confirmó el dictamen del tribunal de instancia. Determinó que lo verdaderamente crucial en el emplazamiento mediante edictos es que se envíe la noti-ficación a la última dirección conocida en el lugar donde la persona haya residido, o sea, algún estado o ciudad. Esta dirección puede ser una dirección postal, sin que sea requi-sito que la notificación se envíe a la dirección residencial del demandado. Conforme a esto, el foro apelativo interme-dio concluyó que el emplazamiento de autos fue hecho con-forme a derecho, por lo que desde el momento de la notifi-cación comenzó a decursar el término de caducidad establecido en el Art. 117 del Código Civil, supra, para la acción de impugnación de paternidad, término que ya ha-bía transcurrido al momento cuando el señor Rivera pre-sentó la demanda.
Aún inconforme, el señor Rivera recurrió ante nos me-diante un recurso de apelación. Alegó esencialmente que el tribunal local nunca adquirió jurisdicción sobre su persona, que la acción de impugnación de paternidad no había caducado y que el tribunal de instancia no debió haber *571dispuesto del caso mediante sentencia sumaria cuando la prueba en el expediente demostraba que existían contro-versias fundamentales de hechos.
Acordamos revisar y expedimos el recurso, acogiéndolo como un certiorari por ser el apropiado. Ambas partes han presentado sus alegatos y con el beneficio de sus argumen-tos resolvemos.
HH HH
De entrada se hace imperioso que aclaremos la cuestión relativa al Art. 117 del Código Civil, supra, y la aplicación de los términos establecidos en éste a la situación de autos.
El Art. 117 del Código Civil, supra, dispone que:
La acción para impugnar la legitimidad del hijo deberá ejer-citarse dentro de los tres (3) meses siguientes a la inscripción del nacimiento en el registro si el marido se hallare en Puerto Rico, y de los seis (6) meses si estuviere fuera de Puerto Rico, a contar desde que tuvo conocimiento del matrimonio.
Según hemos establecido, los términos dispuestos en este artículo son de caducidad y no de prescripción. Santiago Ojeda v. Cruz Maldonado, 109 D.P.R. 143 (1979). Esto significa que si no se ejercita la acción de impugna-ción dentro de ese término, se extingue el derecho a ésta.
Sin embargo, resulta de fundamental importancia que aclaremos un aspecto crucial con respecto a la acción de impugnación de paternidad y la aplicación de sus referidos términos de caducidad. Según los pronunciamientos de este Tribunal en Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991), y Almodóvar v. Méndez Román, 125 D.P.R. 218 (1990), los términos dispuestos en el citado Art. 117 aplican en dos casos: cuando se trata de una acción para impugnar la paternidad sobre un menor cuya filiación paterna surge directamente del hecho del matrimo-nio,(*5723) o cuando se pretende impugnar el reconocimiento voluntario de un hijo nacido fuera del matrimonio.
Así pues, no cabe hablar del Art. 117 del Código Civil, supra, ni de sus términos de caducidad cuando se trata de una acción para establecer la no paternidad sobre un hijo cuya filiación paterna se ha determinado mediante senten-cia, ni en casos en los cuales se pretende atacar colateral-mente la sentencia que decretó la filiación paterna.
Cuando se trata de un hijo nacido fuera del matrimonio que no ha sido reconocido voluntariamente por su padre, la filiación paterna puede conseguirse por medio de una demanda de filiación, tal como hizo la señora Jaume en el caso de autos. En el curso normal de estas demandas, las partes tienen la oportunidad de presentar su mejor evidencia para establecer la paternidad o la no paternidad sobre el menor concernido. La parte que no esté conforme con el decreto final de filiación podrá recurrir de dicha sentencia ante los foros apelativos correspondientes.
Ahora bien, en el caso específico ante nuestra conside-ración, la sentencia que estableció la filiación de la menor A.A.J. fue dictada en rebeldía. La parte demandada, el se-ñor Rivera, nunca se personó al tribunal, no compareció mediante moción ni presentó prueba para establecer la no paternidad. Tampoco solicitó revisión de la sentencia que lo declaró padre de la niña. No es hasta varios años mas tarde que el señor Rivera comparece al tribunal para im-pugnar la validez de la sentencia dictada por el foro de instancia por alegada falta de jurisdicción sobre su persona y atacando el estado filiatorio de la menor.
A la luz de los hechos y el derecho que hasta ahora hemos expuesto, erraron tanto el tribunal de instancia como el Tribunal de Circuito al considerar esta acción como *573una acción de impugnación de paternidad y desestimarla al aplicar los términos de caducidad propios de dicha acción. De acuerdo con lo que señaláramos anteriormente, los términos de caducidad dispuesto en el Art. 117 del Có-digo Civil, supra, no aplican a este caso, pues el señor Rivera y la señora Jaume no estaban casados al momento del nacimiento de la menor A.A.J., y como cuestión de hecho, nunca ha existido un vínculo matrimonial entre éstos. El señor Rivera tampoco ha reconocido voluntariamente a la menor.
Sin embargo, nuestro ordenamiento procesal civil le provee a una parte que pretende atacar la validez de un dictamen en circunstancias como la de autos, dos mecanis-mos procesales de fundamental importancia: (1) la moción de relevo de sentencia bajo la Regla 49.2(4) de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill, o (2) el pleito indepen-diente de nulidad de sentencia. Corresponde, pues, que analicemos si la acción presentada por el señor Rivera puede ser considerada bajo alguno de estos dos mecanismos.
HH HH HH
La Regla 49.2 de Procedimiento Civil, supra, provee un vehículo procesal para que una parte pueda solicitar el relevo de una sentencia en su contra, por alguna de las causales que la propia regla dispone,(4) siempre y cuando dicha acción se presente dentro de los seis meses de haberse registrado la sentencia. No obstante, aun después de transcurrido el referido término de seis meses, la propia regla reconoce el poder de un tribunal para conocer de un pleito independiente con el propósito de relevar a una *574parte de una sentencia, orden o procedimiento; conceder un remedio a una parte que en realidad no hubiese sido em-plazada, y dejar sin efecto una sentencia por motivo de fraude al tribunal. Regla 49.2 de Procedimiento Civil, supra. Véase, además, Figueroa v. Banco de San Juan, 108 D.P.R. 680, 688 (1979).
Generalmente, este tipo de acción se admite cuando la sentencia es nula, ya que ésta es inexistente. Lo anterior se manifiesta, entre otras ocasiones, cuando la sentencia se ha dictado sin jurisdicción sobre la materia o las partes en un pleito. También hemos considerado, en el contexto de la Regla 49.2 de Procedimiento Civil, supra, que una sentencia es nula cuando el tribunal ha actuado de una manera incompatible con el debido procedimiento de ley. Véase E.L.A. v. Tribunal Superior, 86 D.P.R. 692 (1962).
No obstante, el reconocimiento de esta acción no es llave maestra para dejar sin efecto sentencias válidamente dictadas. La reserva de derecho de la acción independiente está predicada en la justicia fundamental de la reclamación. Véase Alicea Álvarez v. Valle Bello, Inc., 111 D.P.R. 847, 853 (1982). El esquema amplio y abarcador de remedios que provee la Regla 49.2 reduce considerablemente el ejercicio de esta acción independiente a los casos en que ha transcurrido el término fatal de seis meses y las circunstancias sean de tal índole que el tribunal pueda razonablemente concluir que mantener la sentencia constituiría una grave injusticia contra una parte que no ha sido negligente en el trámite de su caso y que, además, tiene una buena defensa en los méritos. Figueroa v. Banco de San Juan, supra, pág. 689.
Al analizar las alegaciones del señor Rivera tanto en la demanda presentada por éste como en su oposición a la desestimación presentada por la madre de la menor, en las cuales hace señalamientos específicos a los efectos de que el tribunal nunca adquirió jurisdicción sobre su persona, *575encontramos que la acción del señor Rivera puede catalo-garse correctamente como una de relevo de sentencia por el fundamento de falta de jurisdicción. Por lo tanto, es nece-sario que analicemos las alegaciones del señor Rivera a los efectos de que no fue emplazado conforme a derecho. Veamos.
IV
El emplazamiento es el mecanismo procesal de notificación que se utiliza para que un tribunal pueda adquirir jurisdicción sobre la persona del demandado, de forma tal que éste quede obligado por el dictamen que finalmente se emita. Su propósito principal es notificar al demandado, a grandes rasgos, de que se ha instado una acción judicial en su contra, para así garantizarle su derecho a ser oído y a defenderse si así lo desea. Por esta razón, los requisitos para el emplazamiento deben cumplirse estrictamente. Véanse: Márquez v. Barreto, 143 D.P.R. 137 (1997); Bco. Central Corp. v. Capitol Plaza, Inc., 135 D.P.R. 760, 763 (1994). Es mediante el emplazamiento que se adquiere jurisdicción sobre la persona del demandado. First Bank v. Inmob. Nac., Inc., 144 D.P.R. 901, 912 (1998).
Las Reglas de Procedimiento Civil establecen dos maneras para diligenciar el emplazamiento: de forma personal o mediante edictos. En este caso nos ocupa el emplazamiento mediante edicto, el cual está regulado por la Regla 4.5 de Procedimiento Civil, supra. En lo pertinente, esta regla dispone lo siguiente:
(a) Cuando la persona a ser emplazada estuviere fuera de Puerto Rico, o estando en Puerto Rico, no pudiere ser locali-zada, o se ocultare para no ser emplazada, o si fuere corpora-ción extranjera sin agente residente, y así se comprobare a satisfacción del tribunal mediante declaración jurada, con ex-presión de dichas diligencias, y apareciere también de dicha declaración, o de la demanda jurada presentada, que existe *576una reclamación que justifica la concesión de algún remedio contra la persona que ha de ser emplazada, o que dicha persona es parte apropiada en el pleito, el tribunal podrá dictar una orden disponiendo que el emplazamiento se haga por edic-to. ...
La orden dispondrá que la publicación se haga una sola vez en un periódico de circulación diaria general en la Isla de Puerto Rico. La orden dispondrá, además, que dentro de los diez (10) días siguientes a la publicación del edicto, se le dirija al demandado una copia del emplazamiento y de la demanda presentada, por correo certificado con acuse de recibo o cual-quiera otra forma de servicio de entrega de correspondencia con acuse de recibo ...al lugar de su última residencia cono-cida, a no ser que se justifique mediante declaración jurada que a pesar de los esfuerzos realizados, con expresión de éstos, no ha sido posible localizar residencia alguna conocida del de-mandando, en cuyo caso el tribunal excusará el cumplimiento de esta disposición. (Énfasis suplido.)
De una lectura de la disposición citada se desprende que el emplazamiento mediante edictos está estructurado para cuatro situaciones específicas, cuando la persona a ser em-plazada: (1) se haya fuera de Puerto Rico; (2) aunque se encuentre en Puerto Rico, no puede ser localizada; (3) es-tando en Puerto Rico, se oculta para no ser emplazada, o (4) cuando se trata de una corporación extranjera sin agente residente.
En los casos en que el demandado se encuentre fuera de Puerto Rico y la parte demandante ignora la dirección del demandado fuera de Puerto Rico, se exige prueba de las diligencias específicas para localizar al demandado antes de expedir el emplazamiento por edicto y relevar al demandante del envío por correo de los documentos pertinentes. Por el contrario, cuando el demandado se encuentra fuera de Puerto Rico, y al demandante le consta el lugar específico donde éste se encuentra y así lo informa al tribunal, no se requiere la comprobación de diligencias vigorosas y honesto esfuerzo para citarle perso-nalmente,(*5775) y es compulsorio el envío por correo certificado con acuse de recibo de la copia de la demanda, la orden para emplazar mediante edictos y el edicto mismo.
En estas circunstancias, la citada Regla 4.5 de Procedimiento Civil exige que dichos documentos sean enviados al lugar de la última residencia conocida del demandado. El significado y alcance de este requisito fue interpretado por este Tribunal en Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986). Allí adoptamos el criterio que siguiera el tribunal de Ohio en el caso Evans v. Galloway, 701 P.2d 659, 661 (Idaho 1985), en el que se señaló que:
... [W]e are inclined to follow those courts which have held that, for persons engaged in actionable conduct who subsequently move leaving no forwarding address by which their whereabouts may be determined, service of summons by publication in a newspaper of general circulation in the area, and a mailing of copies of the summons and complaint to that party’s last known address is reasonably calculated under all the circumstances to apprise that party of the pendency of an action. (Énfasis suplido.)
Así pues, el criterio adoptado por este Tribunal es a los efectos de que se cumple con el requisito de notificación al lugar de la última residencia conocida del demandado si dicha notificación se envía a una dirección que esté razo-nablemente calculada, dentro de las circunstancias parti-culares del caso, para darle aviso a la parte contraria de la reclamación que se ha presentado en su contra. Rodríguez v. Nasrallah, supra, pág. 102.
De lo anterior se desprende que nada en la Regla 4.5 de Procedimiento Civil, supra, exige, como alega el aquí peticionario, que la notificación de la demanda y del emplazamiento mediante edicto a una persona que se encuen-*578tre fuera de Puerto Rico tenga que ser enviado única y exclusivamente a una dirección residencial. Del texto mismo de la citada Regla 4.5 y su jurisprudencia interpre-tativa surge que el requisito esencial con relación a la dirección donde se dirija la notificación es que dicha direc-ción sea una en el lugar —ciudad, estado o país— donde haya ubicado la última residencia conocida del deman-dado, y que ésta tenga una posibilidad razonable, dentro de las circunstancias particulares del caso, de informar al demandado de la reclamación en su contra. Lógicamente, esa dirección puede ser una dirección postal dentro del úl-timo lugar de residencia conocida del demandado, siempre que se pruebe a satisfacción del tribunal que el envío de la notificación de la demanda y el emplazamiento a esa direc-ción razonablemente le informará al demandado de la re-clamación en su contra.
A la luz de lo expuesto debemos concluir que el mero hecho de que se haya notificado el emplazamiento mediante edictos a una dirección postal en el estado donde residía el demandado, Nueva York, no anula, sin más, el emplazamiento hecho en este caso. Una dirección postal puede cumplir perfectamente con el requisito de razonabilidad establecido en Rodríguez v. Nasrallah, supra. Por lo tanto, concluimos que el emplazamiento hecho al señor Rivera no es nulo por haberse enviado una copia a una dirección postal.
Esta determinación, sin embargo, no dispone de la con-troversia ante nos. Aun cuando entendemos que es inmeri-torio el planteamiento del peticionario a los efectos de que el emplazamiento es nulo por haber sido enviada la notifi-cación a una dirección postal y no a una dirección residen-cial, no podemos ignorar las alegaciones de éste a los efec-tos de que la notificación de dicho emplazamiento y de la demanda de filiación le fue devuelta por el servicio de co-rreos a la parte demandante, ya que la correspondencia no fue reclamada. De hecho, consta en el expediente copia de *579la carátula del sobre certificado en el cual se le.envió al señor Rivera una copia de la demanda y del emplaza-miento a la dirección provista por la señora Jaume, y de éste surge que dicha correspondencia fue devuelta por la oficina de correos a la remitente. Esta información le cons-taba al tribunal de instancia desde antes de que dicho foro dictara la sentencia que declaró al señor Rivera como padre de la menor.
Esta realidad no puede tomarse livianamente. El emplazamiento es un trámite medular para el cumplimiento con el debido procedimiento de ley de un demandado y afecta directamente la jurisdicción del tribunal.
Debemos evaluar qué consecuencias tiene, si alguna, el hecho de que, autorizado y realizado un emplazamiento mediante edictos, la correspondencia que contiene los do-cumentos relacionados con dicho emplazamiento le sea de-vuelta por el servicio postal a la parte demandante por no haber sido reclamada por el destinatario en la dirección que la parte demandante le proveyera al tribunal.
V
La controversia que nos ocupa es una cuestión novel en nuestra jurisdicción. No obstante, un análisis de la juris-prudencia norteamericana relacionada nos puede ayudar a arrojar luz sobre tan delicado asunto.
De entrada, está firmemente establecido en la jurisprudencia federal que en casos en los que se permite un emplazamiento distinto al emplazamiento personal, entiéndase, por correo certificado o mediante edictos, no es necesario que el demandado reciba físicamente los documentos relacionados con el emplazamiento. A estos efectos se ha establecido que “actual receipt of process is not the test either under due process or the full faith and credit clause”. Polanski v. Richardson, 351 F.Supp. 1066, 1069 *580(N.Y. 1972). Véase Atherton v. Atherton, 181 U.S. 155 (1901). “Actual notice to a defendant without proper service is not sufficient to convey upon court jurisdiction to render a default judgment against him.” Pittman v. Trenton Energy Corp., 842 F.Supp. 918, 922 (Miss. 1994).
El criterio utilizado para determinar la validez del emplazamiento es que el método que se utilice razonablemente informe al demandado sobre la pendencia de una reclamación en su contra. Mullane v. Central Hanover B. & T. Co., 339 U.S. 306 (1950); Rodríguez v. Nasrallah, supra. Entre estos mecanismos se encuentra el emplazamiento mediante la publicación de edictos.
La mayor parte de las jurisdicciones que, como Puerto Rico, permiten este tipo de emplazamiento, requieren que copia del emplazamiento y la demanda se envíen por correo a la parte demandada. Dicho requisito ha sido interpretado estrictamente. Así, en Brady v. Brauer, 529 A.2d 159 (1987), el tribunal determinó que no se adquirió jurisdicción sobre la persona del demandado, emplazado mediante edictos, cuando el envío por correo de una copia del emplazamiento y la demanda se hizo a la última dirección conocida del demandado en el estado de la Florida, y la parte demandante tenía conocimiento de que el demandado vivía en el estado de Massachussets, además del hecho de que un primer intento de emplazar al demandado mediante correo certificado a esa misma dirección había resultado infructuoso. También se ha interpretado que cuando la dirección que se ofreció en la declaración jurada para autorizar el emplazamiento mediante edicto ya no es la dirección del demandado, se requiere del demandante un esfuerzo razonable para encontrar una dirección correcta donde la notificación pueda ser enviada. Board of Cty. Com’rs v. Knight, 574 P.2d 575, 579 (Kan. 1978).(6) En ese *581caso, se trataba de una demandada emplazada mediante edictos a la cual simplemente no se le envió notificación de la demanda y del emplazamiento. No obstante, el tribunal expresó que:
[H]ad the publication notice been mailed to Mrs. Knight at the address given in the affidavit and returned undeliverable by the postal service, then due process would require a reasonable effort made by the county to give such notice as could reasonably be calculated to reach her.
Igualmente, la jurisprudencia estatal y federal ha aten-dido varias controversias relativas a qué sucede cuando un emplazamiento enviado por correo certificado es devuelto por el servicio postal sin haber sido reclamado (unclaimed). Aunque esta jurisprudencia no se refiere específicamente al emplazamiento mediante edictos, sino a una forma de emplazamiento mediante correo regular que es permitida por algunos estados, el razonamiento que han seguido los tribunales en ese contexto es ilustrativo para tratar el asunto que aquí nos ocupa.
Así, intepretando la Regla de Procedimiento Civil del estado de Pennsylvania que permite el emplazamiento me-diante correo regular, el tribunal de distrito resolvió en Kucher v. Fisher, 167 F.R.D. 397, 398 (1996), que:
A notation by the postal authorities that certified mail went “unclaimed” rather that “refused” is generally insufficient to satisfy the requirements of service by ordinary mail.... Unlike refusal, which is intentional, a failure to claim does not alone give raise to the implication that the defendant has deliberately sought to avoid process.(7)
En este sentido, se ha determinado que
... “unclaimed” could very well mean that the plaintiff gave the Secretary of State the wrong address for the defendant, in *582which case the defendant would not receive notice, due process would not be observed, and a plaintiff could prevent the process by giving an incorrect address. Pittman v. Trenton Energy Corp., supra, pág. 922 (interpretando el estatuto de Texas).
De hecho, hemos encontrado que sólo en circunstancias extraordinarias los tribunales federales han encontrado válido un emplazamiento mediante edictos o por correo regular cuando la notificación de la demanda y el emplaza-miento han sido devueltas por el servicio postal. Por ejem-plo, en Danz v. Lockhart, 967 P.2d 1075 (Idaho 1998), el tribunal encontró que el demandado había sido debida-mente emplazado, pero esto sólo lo hizo después de exami-nar la prueba desfilada en una vista evidenciaría que ten-día a establecer de manera contundente que el demandado tenía conocimiento de la reclamación en su contra y que, en efecto, había rehusado recibir el emplazamiento. Igual-mente, en Khanyile v. Brocius, 1993 WL 224721, el tribunal permitió el emplazamiento, pero sólo luego de analizar prueba fehaciente de las diligencias seguidas por el de-mandante para lograr conseguir al demandando.
A la luz de todo lo anterior, analicemos el caso de autos.
VI
Ante el foro de instancia se presentó evidencia, provista por la propia señora Jaume, de que el señor Rivera no re-cibió la notificación de la demanda y del emplazamiento, ya que el sobre donde se incluyeron dichos documentos no fue reclamado por éste. El tribunal, ignorando el hecho esencial de que la correspondencia referida fue devuelta por el correo, se conformó con constatar que la demandante había cumplido con los requisitos formales del emplaza-miento mediante edictos, y dictó sentencia en rebeldía contra el demandado.
Consideramos que el foro de instancia erró al así proceder. En aras de salvaguardar el debido procedimiento *583de ley del señor Rivera, el tribunal debió, cuando menos, inquirir sobre si efectivamente la señora Jaume conocía y estaba segura, en su mejor conocimiento, de que la direc-ción que le proveyó al tribunal pertenecía o alguna vez perteneció al demandado. El tribunal no debió conformarse con darle entero crédito a la información provista por la señora Jaume cuando tenía de frente evidencia que, como cuestión de realidad, sembraba dudas sobre si la dirección utilizada por la demandante para enviar la notificación de la demanda y del emplazamiento efectivamente era la dirección del señor Rivera.
De hecho, no surge de los autos del tribunal de instancia que dicho foro hubiese inquirido sobre cómo la señora Jaume conocía la referida dirección. No es sino hasta que el señor Rivera presentó su acción que, como parte de esos procedimientos, aparecen referencias en el expediente a los efectos de que esa dirección, alegadamente, era la utilizada en aquella época por la hermana del señor Rivera para enviarle correspondencia. Tampoco en esa oportunidad el tribunal celebró vista alguna para aclarar estos extremos.
Por otra parte, no podemos ignorar que el propio tribunal de instancia, en reconocimiento de las genuinas contro-versias de hecho y derecho planteadas por el aquí peticio-nario, emitió unas órdenes para obtener los expedientes médicos del señor Rivera en la Oficina de Veteranos del estado de Nueva York y para obtener una certificación de la oficina de correos en relación a la dirección provista por la demandante para notificar el emplazamiento y la de-manda de filiación. Luego de emitir estas órdenes, inexpli-cablemente el tribunal decide dictar sentencia sumaria y desestimar la acción del señor Rivera fundamentándose en el transcurso de un término de caducidad que, como ya explicáramos, no es de aplicación al caso que nos ocupa.
Cabe señalar, además, que como cuestión de derecho, en el caso ante nuestra consideración no procedía ni desestimar la acción ni dictar sentencia sumaria. En pri*584mer lugar, es una norma claramente establecida en nues-tro ordenamiento que al considerar una moción de desesti-mación hay que examinar los hechos alegados en la demanda de la manera más favorable al demandante pro-movido, y sólo procede la desestimación si tomando como ciertas las alegaciones, no se puede deducir la consecución de remedio alguno bajo cualquier estado de hechos que pue-dan ser probados en apoyo de su reclamación. Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497, 505 (1994); Agosto v. Mun. de Río Grande, 143 D.P.R. 174, 178 (1997); Unisys v. Ramallo Brothers, 128 D.P.R. 842, 858 (1991).
Así pues, de una mera lectura de las alegaciones del señor Rivera surge con meridiana claridad que el tribunal de instancia no podía desestimar la acción presentada. El aquí peticionario alegó que no fue debidamente emplazado, que nunca recibió notificación del pleito en su contra y que desconocía de la paternidad que se le imputaba. Resulta claro que si se toman como ciertas estas alegaciones, lo cual como cuestión de derecho tiene que hacer el tribunal al considerar una moción de desestimación, no puede con-cluirse que el demandante no tenía derecho a remedio al-guno bajo cualesquiera hechos que pudiese probar en apoyo de su reclamación.
Por otra parte, como cuestión de derecho, tampoco procedía dictar sentencia sumaria en este caso. Hemos establecido que al resolver una moción de sentencia sumaria, el tribunal no puede dirimir credibilidad, sino que tiene que presumir que son ciertos todos los hechos no controvertidos que se hacen constar en los documentos y las declaraciones juradas admisibles en evidencia, y tiene que verlos de la forma más favorable para la parte que se opone a la moción, concediéndole a ésta el beneficio de toda inferencia razonable que se pueda derivar de ellos. Este remedio extraordinario sólo debe concederse cuando el promovente ha establecido su derecho a lo que reclama bajo cualquier circunstancia que resulte discernible de los he-*585chos no controvertidos. La norma es que la sentencia su-maria, siendo un remedio discrecional, sólo se dictará cuando el tribunal esté convencido de que tiene ante sí la verdad de todos los hechos materiales sustanciales y que, por lo tanto, una vista evidenciaría no es necesaria. Véanse: Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986); Nassar Rizek v. Hernández, 123 D.P.R. 360 (1989).
Aplicando estos principios normativos, resulta evidente que no procedía que se dictara sentencia sumaria en este caso. De la prueba que obra en el expediente, unida a las alegaciones del señor Rivera, surgen claramente hechos y evidencia que tienden a contradecir las alegaciones de la señora Jaume en la "moción informativa” juramentada que el tribunal acogió como solicitud de sentencia sumaria. Por lo tanto, habiendo controversias de hechos, el tribunal no puede dirimir credibilidad y adjudicar la controversia me-diante sentencia sumaria.
Así pues, tomando en consideración lo que hemos ex-puesto, además de la totalidad de las circunstancias de este caso, las cuales dan indicios de que existe una proba-bilidad de que el señor Rivera no fue emplazado conforme a derecho en el pleito de filiación y que éste podría tener una buena defensa en los méritos si se le permite presentar prueba médica y científica que pueda establecer que no es el padre de la menor, entendemos que el tribunal de ins-tancia abusó de su discreción y erró al resolver el caso me-diante sentencia sumaria. Dicho foro tenía que haber cele-brado una vista donde se pudieran aclarar los cruciales aspectos de hecho y de derecho que hemos discutido, muy especialmente el planteamiento jurisdiccional.
Entiéndase que no estamos resolviendo que efectiva-mente el señor Rivera no fue emplazado conforme a dere-cho, como tampoco estamos decretando la no paternidad de éste en cuanto a la menor. Lo único que resolvemos es que: (1) erraron tanto el tribunal de instancia como el tribunal *586de circuito al aplicar los términos de caducidad del Art. 117 del Código Civil, supra, a la situación de autos y (2) que erró el tribunal de instancia al disponer del caso mediante sentencia sumaria, y también el tribunal de circuito al ava-lar este proceder, cuando existen controversias de hecho que podrían afectar el debido procedimiento de ley del se-ñor Rivera, y que justifican la celebración de una vista en la cual pueda ventilarse la controversia sobre si el señor Rivera fue debidamente emplazado, y se permita a ambas partes presentar prueba para determinar si en las circuns-tancias del caso se justifica o no el que se decrete la nuli-dad de la sentencia de filiación.
VII
Por todos estos fundamentos, se revocan tanto la senten-cia emitida por el tribunal de instancia como la dictada por el Tribunal de Circuito de Apelaciones. Se devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fus-ter Berlingeri no intervino.

(1) La niña nació el 29 de marzo de 1988.


(2) Estos hechos no fueron específicamente alegados en la demanda de filiación, pero sí se encuentran recogidos en la sentencia dictada por el tribunal de instancia. Entendemos que estas determinaciones debieron surgir de las declaraciones de la señora Jaume en la vista que celebró el foro de instancia antes de dictar sentencia. Cabe señalar que el testimonio de la señora Jaume fue el único vertido en dicha vista, según surge de la minuta.


(3) Esta acción puede ser llevada por el marido que impugna la presunción de paternidad procedente del matrimonio, cuando dicha paternidad es impugnada por el que alega ser el verdadero padre biológico o cuando es la madre del hijo nacido dentro del matrimonio quien impugna la paternidad del esposo.


(4) En términos generales, estas causales son: (1) error, inadvertencia, sorpresa o negligencia excusables; (2) descubrimiento de prueba esencial; (3) fraude, falsa representación u otro tipo de conducta impropia de la parte contraria; (4) nulidad de sentencia; (5) sentencia satisfecha, cumplida o renunciada; (6) cualquier otra razón que justifique la concesión de un remedio.


(5) Véase J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. JTS, 2000, T. I, pág. 175.


(6) “If the party is no longer at the address listed [in the affidavit of publication] then Mullane, supra, requires the affiant to make reasonable efforts to find a correct *581address to which notice can be mailed.” Board of Cty. Com’rs v. Knight, 574 P.2d 575, 579 (Kan. 1978).


(7) Igual criterio han seguido otras cortes federales y estatales. Véanse: Wyatt v. Haese, 649 So. 2d 905, 907 (1995); Vogus v. Angry, 744 So. 2d 934 (1999).